Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patrick Muir on 03/15/21.
The application has been amended as follows:
1. (Currently Amended) A spectroscopic analysis control device connected to a spectrophotometer for performing spectroscopic measurement of a sample and configured to quantify the sample based on parameters input from a display, the spectroscopic analysis control device comprising:
　	a CPU 
wherein the CPU is configured to receive inputting of a plurality of parameters respectively corresponding to the plurality of steps on the plurality of parameter setting screens;
wherein the CPU is 
wherein the CPU is set parameters 
　	wherein the CPU is set parameters 
　	wherein the CPU is configured to control the display 

2. (Currently Amended) The spectroscopic analysis control device as recited in claim 1,
wherein the CPU is configured to control the display 

3. (Currently Amended) The spectroscopic analysis control device as recited in claim 2,
wherein the CPU is configured to control the display 

4. (Currently Amended) The spectroscopic analysis control device as recited in claim 1, 
wherein the CPU is configured 
　	wherein the CPU is configured to control 

	5. (Currently Amended) The spectroscopic analysis control device as recited in claim 4,
wherein the CPU is configured to control the display 
6. (Currently Amended) The spectroscopic analysis control device as recited in claim 1, 
wherein the CPU is 
wherein the CPU is configured to cancel setting of parameters corresponding to all steps upon resetting the set parameters, and
　	wherein the CPU is configured to control upon resetting the set parameters.

7. (Currently Amended) The spectroscopic analysis control device as recited claim 1,
wherein the CPU is configured to set, as the plurality of parameters, measurement conditions of spectroscopic measurement in the spectrophotometer, parameters for generating a calibration curve indicating a correspondence relation between a concentration in a standard sample which is a sample having a known concentration and a spectral characteristic value, and a spectral characteristic value of an unknown sample which is a sample having an unknown concentration, in this order,
　	wherein the CPU is configured to control the set measurement conditions 
　	wherein the CPU is configured to quantify a concentration of the unknown sample based on the set parameters for generating the calibration curve 

8. (Original) The spectroscopic analysis control device as claimed in claim 7,
wherein the parameters for generating the calibration curve include the concentration of the standard sample, the spectral characteristic values of the standard sample, and an order of the calibration curve.

9. (Currently Amended) A spectroscopic analysis device comprising:
a spectrophotometer configured to perform spectroscopic measurement of a sample;
　	a display configured to receive inputting of parameters; and
　	the spectroscopic analysis control device as recited in claim 1 for controlling operations of the spectrophotometer and the display.


10. (Currently Amended) A spectroscopic analysis control method of a spectroscopic analysis control device connected to a spectrophotometer for performing spectroscopic display, the spectroscopic analysis control method comprising:
　	display and displaying a plurality of step indexes respectively corresponding to the plurality of steps on the display;
　	
　	
　	
　	
　	wherein the step of sequentially displaying the plurality of parameter setting screens includes displaying a subsequent parameter setting screen on the display each time parameters are set in one display and displaying a step index corresponding to a parameter setting screen which is being displayed on the display among the plurality of step indexes on the display in such a manner as to be distinguishable from the other step indexes.

11. (Currently Amended) A non-transitory computer readable medium having stored therein a spectroscopic analysis control program of a spectroscopic analysis control device that is configured to control a spectrophotometer for performing spectroscopic display, wherein when the spectroscopic analysis control device is configured with the spectroscopic analysis control program, the spectroscopic analysis control device is configured to execute:
　	processing of sequentially displaying a plurality of parameter setting screens respectively corresponding to a plurality of steps sequentially executed in a predetermined order in quantitation on the display and displaying a plurality of step indexes respectively corresponding to the plurality of steps on the display;
　	processing of receiving inputting of a plurality of parameters respectively corresponding to the plurality of steps in the plurality of parameter setting screens;
　	processing of setting the received parameters in an unchangeable manner each time a reception of inputting of parameters in each parameter setting screen is completed;
　	processing of controlling the spectrophotometer based on the set parameters; and
　	processing of quantifying the sample based on the plurality of set parameters,
　	wherein the processing of sequentially displaying a plurality of parameter setting screens includes displaying a subsequent parameter setting screen on the display each time parameters are set in parameter setting screen and displaying a step index corresponding to a parameter setting screen which is being displayed on the display among the plurality of step indexes on the display in such a manner as to be distinguishable from the other step indexes. 


Allowable Subject Matter

Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (WAKABAYASHI, (US 2015/0026632 A1)) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the CPU is configured to receive inputting of a plurality of parameters respectively corresponding to the plurality of steps on the plurality of parameter setting screens; wherein the CPU is configured to set the received parameters in an unchangeable manner each time a reception of inputting of the parameters in each parameter setting screen is completed;
wherein the CPU is configured to control the spectrophotometer based on the plurality of set parameters; and
　	wherein the CPU is configured to quantify the sample based on the plurality of set parameters,
　	wherein the CPU is configured to control the display 

As to claim 10, the prior arts alone or in combination fail to disclose the claimed limitations such as, “receiving inputting of a plurality of parameters respectively corresponding to the plurality of steps on the plurality of parameter setting screens;
　	setting the received parameters in an unchangeable manner each time a reception of inputting of parameters in each parameter setting screen is completed;
　	controlling the spectrophotometer based on the set parameters; and
　	quantifying the sample based on the plurality of set parameters,
　	wherein the step of sequentially displaying the plurality of parameter setting screens includes displaying a subsequent parameter setting screen on the display each time parameters are set in one display and displaying a step index corresponding to a parameter setting screen which is being displayed on the display among the plurality of step indexes on the display in such a manner as to be distinguishable from the other step indexes” along with all other limitations of the claim. 

As to claim 11, the prior arts alone or in combination fail to disclose the claimed limitations such as, “processing of sequentially displaying a plurality of parameter setting screens respectively corresponding to a plurality of steps sequentially executed in a predetermined order in quantitation on the display and displaying a plurality of step indexes respectively corresponding to the plurality of steps on the 
　	processing of receiving inputting of a plurality of parameters respectively 
　	processing of setting the received parameters in an unchangeable manner each time a reception of inputting of parameters in each parameter setting screen is completed;
　	processing of controlling the spectrophotometer based on the set parameters; and
　	processing of quantifying the sample based on the plurality of set parameters,
　	wherein the processing of sequentially displaying a plurality of parameter setting screens includes displaying a subsequent parameter setting screen on the display each time parameters are set in parameter setting screen and displaying a step index corresponding to a parameter setting screen which is being displayed on the display among the plurality of step indexes on the display in such a manner as to be distinguishable from the other step indexes” along with all other limitations of the claim. 
WAKABAYASHI only teaches : The Q button 221 (first operation unit, fourth operation unit) functions as a button for commanding to display a plurality of icons (described later) arranged in a two-dimensional matrix on a screen of the monitor 213. The cross keys 222 (second operation unit) are used for operation of selecting an icon by moving a cursor position up, down, left, or right in parameter setting…¶0060; the main CPU 251 and various data necessary for the control and also stores parameters of a plurality of pages, each set (one page) including a plurality of parameters for setting each of a plurality of functions of the imaging apparatus 100, and update information of the parameters. The settings of the parameters can be changed by switching the display of an icon corresponding to each parameter (described later). A mode of recording only the number of updates of each parameter, a mode of recording a parameter updated lastly…¶0070.



Claims 2-9 are allowable due to their dependencies. 
The closest references, WAKABAYASHI, (US 2015/0026632 A1) and Goto (US 20120299930 A1)[cited in the IDs filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	 /MD M RAHMAN/Primary Examiner, Art Unit 2886